"   -
        Case 1:18-cv-01800-RGA Document 64 Filed 10/21/19 Page 1 of 2 PageID #: 10344



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

         BECTON, DICKINSON AND COMPANY                    )
         and CELLULAR RESEARCH, INC. ,                    )
                                                          )
                               Plaintiffs,                )
                                                          )
                    V.                                    )    C.A. No . 18-1800 (RGA)
                                                          )
         1OX GENOMICS, INC.,                              )
                                                          )
                               Defendant.                 )

                                   STIPULATION AND [NW~]
                                ORDER OF DISMISSAL WITH PREJUDICE

        PURSUANT TO Federal Rule of Civil Procedure 41 , including Rules 41(a)(l) and 41(c),

        Becton, Dickinson and Company, Cellular Research, Inc. and lOX Genomics, Inc. hereby stipulate

        and agree to dismiss with prejudice this action, including any and all claims, defenses and

        counterclaims asserted in this action. Each party shall bear its own costs, expenses, and attorneys'

        fees.



         Isl Michael J Flynn                               Isl Jason J Rawnsley
         Jack B. Blumenfeld (#1014)                        Frederick L. Cottrell, III (#2555)
         Michael J. Flynn (#5333)                          Jason J. Rawnsley (#5379)
         MORRIS, NICHOLS, ARSHT & TUNNELL LLP              Alexandra M. Ewing (#6407)
         1201 North Market Street                          RICHARDS, LAYTON & FINGER, P.A.
         P.O. Box 1347                                     920 North King Street
         Wilmington, DE 19899                              Wilmington, DE 19801
         (302) 658-9200                                    (302) 651-7700
         jblumenfeld@mnat.com                              cottrell@rlf.com
         mflynn@mnat.com                                   rawnsley@rlf.com
                                                           ewing@rlf.com
         Attorneys for Plaintiffs Becton, Dickinson and
         Company and Cellular Research, Inc.            Attorneys for Defendant I OX Genomics, Inc.

         Dated: October 18, 2019
Case 1:18-cv-01800-RGA Document 64 Filed 10/21/19 Page 2 of 2 PageID #: 10345




SO ORDERED this     .?1   day of __{t    ~~b0
                                   ........... ~ - - - - -' 2019.




                              ~t~
                               DISTRICT JUDGE
                               UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE




                                        2
